Order entered April 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00696-CR

                          GUSTAVO RENE CASTILLO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F09-58463-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On March 6, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On April 8, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the March 6,

2013 order requiring findings.

       We GRANT appellant’s April 8, 2013 motion to extend time to file his brief. We

ORDER appellant’s brief filed as of the date of this order.

       We GRANT appellant’s April 8, 2013 motion to supplement the record. We ORDER the

Dallas County Clerk to file, within FIFTEEN DAYS of the date of this order, a supplemental

record containing the Criminal Court Fee Docket sheet for this case.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   DAVID EVANS
                                                          JUSTICE